Citation Nr: 1118985	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for Meniere's disease.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which awarded service connection for Meniere's disease and assigned a noncompensable (zero percent) rating.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

A rating action in April 2009 awarded the Veteran service connection for Meniere's disease and assigned a noncompensable (zero percent) rating, based on the findings that the Meniere's disease was aggravated by the service connected hearing loss and tinnitus. 

The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (effective after October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the revision was required to implement the Court's decision in Allen, 7 Vet. App. 439).  

The addition of 38 C.F.R. § 3.310(b) effective as of October 10, 2006, does not affect the consideration or the outcome of this case.  This new paragraph was added to implement a decision of the United States Court of Appeals for Veterans Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 (1995).  The holding in that case has been binding on VA since it was issued in 1995.  Thus, the regulatory provisions added by 38 C.F.R. § 3.310(b) simply conform VA regulations to the court's decision, the holding of which has been applicable during the entire period of this appeal.

6204
Peripheral vestibular disorders:
Rating

Dizziness and occasional staggering
30

Occasional dizziness
10
Note: Objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code. Hearing impairment or suppuration shall be separately rated and combined.
38 C.F.R. §  4.87, Diagnostic Code 6204 (2010)

6205
Meniere's syndrome (endolymphatic hydrops):
Rating

Hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus
100

Hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus
60

Hearing impairment with vertigo less than once a month, with or without tinnitus
30
Note: Evaluate Meniere's syndrome either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation. But do not combine an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under diagnostic code 6205.
38 C.F.R. §  4.87, Diagnostic Code 6204 (2010)

The Veteran has submitted a private treatment record which indicates that his Meniere's disease was diagnosed in July 1978, at the latest.

The Veteran was service-connected for tinnitus effective August 15, 2005 and for bilateral hearing loss effective July 12, 2007.  

A March 2009 ear disease VA examination indicates that the Veteran's Meniere's disease is at least as likely as not aggravated by his service-connected hearing loss and tinnitus.  In keeping with the parameters set forth in Allen, the claim must be remanded to the AOJ in order to have the examining physician who conducted the March 2009 examination, if available, to determine the baseline level of severity of the Veteran's Meniere's disease in order to determine the Veteran's correct rating for Meniere's disease.  Additionally, the Board notes that the current medical evidence of record does not indicate criteria consistent with the relevant diagnostic codes noted above.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied, to include providing the Veteran a copy of all applicable Diagnostic Codes.  See also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, that treated the Veteran for Meniere's disease since April 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  The Veteran should be afforded a VA vestibular  examination to evaluate the impairment caused by the Meniere's disease.  All indicated tests and studies are to be performed are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.   The examination must be conducted following the protocol in VA's Disability Worksheet for VA Ear Disease and Audio Examinations.  The examiner should indicate which of the following best describes the impairment resulting from the Meniere's disease:
      a) Dizziness and occasional staggering; or,
      b) Occasional dizziness; or 
c) Hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus; or,
d) Hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus; or,
e) Hearing impairment with vertigo less than once a month, with or without tinnitus.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  Thereafter, the claim should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


